Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipation rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, and 12-15 are rejected under 35 U.S.C. 102 as being anticipated over Gillis, EP3207911 (see accompanying IDS).
	On claim 1, Gillis cites: 
A system for adjusting the configuration of a patient support apparatus, the system comprising: 
a patient support apparatus ([0039] bed 10) comprising at least one actuator configured to adjust the configuration of the patient support apparatus (as above and figure 7, motors 92 and 94); and 
a control unit configured to control the at least one actuator ([0040] and figure 7, control circuit 98), the control unit comprising a memory (174), the memory configured to store a plurality of patient support apparatus configurations ([0038] chair position, horizontal position, and the like); 
wherein the control unit is configured to: 

determine an optimum patient support apparatus configuration from the plurality of patient support apparatus configurations based on the patient risk information (as above, communication of information leading to the decrease in a target pressure of compression therapy); 
receive a second input from a user to accept the determined optimum patient support apparatus configuration ([0071] undisclosed “selectable means” by a computer); and 
if the determined optimum patient support apparatus configuration is accepted by a user, control the at least one actuator to adjust the patient support apparatus into the determined optimum patient support apparatus configuration ([0071] circuitry 98 may cease operations in a threshold amount of time selectable by a user. This is responsive to the patient about to undergo physical therapy or other alternate forms of treatment and diagnosis. The claimed “determined optimum patient support apparatus configuration” is the adjustment of the bed suitable for the patient to under the alternative treatment. In the alternative, if the user does not send the instructions to cease operations, the user’s inaction is a tacit acceptance of the preprogrammed therapy).

On claim 2, Gillis cites: 
The system of claim 1, wherein the control unit is further configured to display the determined optimum patient support apparatus configuration before receiving the comprise a graphical station of a nurse call system or it may comprise an in-room computer or it may comprise a hand held computer device such as a phone, laptop computer, or tablet computer. In this passage the graphical display is presenting the number of cycles for compression therapy suitable to carry out a successful therapeutic session. But, circuitry 98 may cease operations in a threshold amount of time selectable by a user Thus, the claimed “determined optimum patient support apparatus configuration” is disclosed. The claimed “second input” is the ceasing of operations to allow another medical treatment to take place where circuitry 98 may cease operations in a threshold amount of time selectable by a user. This is responsive to the patient about to undergo physical therapy or other alternate forms of treatment and diagnosis.
On claim 3, Gillis cites:
The system of claim 1, wherein if the determined optimum patient support apparatus configuration is not accepted by a user, the control unit is further configured to receive a third input by a user to modify the patient support apparatus configuration and control the at least one actuator to adjust the patient support apparatus based on the third input. [0071] discloses ceasing operations prior to having the patient undergo 
On claim 4, Gillis cites: 
The system of claim 1, wherein the patient risk information includes one or more of: the pulmonary risk of the patient, the vascular risk of the patient, or the pressure ulcer risk of the patient ([0072] ulcer treatment). 

On claim 6, Gillis cites: 
The system of claim 1, wherein the patient support apparatus further comprises a patient support surface for supporting the patient and the at least one actuator is configured to adjust the configuration of the patient support surface. [0039] motors to include a linear actuator. 

On claim 7, Gillis cites: 
The system of claim 6, wherein the patient support surface comprises a plurality of sections and the at least one actuator is configured to adjust the position and angle of the plurality of the plurality of sections relative to each other. [0039] head motor is operable to raise and lower head section. 

On claim 8, Gillis cites: 
The system of claim 7, wherein the stored patient support apparatus configurations comprise relative positions of the plurality of sections. [0040] Bed 10 includes an angle sensor 41 coupled to head section 40 and electrically coupled to 

On claim 9, Gillis cites: 
The system of claim 1, wherein the patient support apparatus comprises a therapy mattress. [0071] In some embodiments, control circuitry 98 receives information communicated from remote computer 176 over network 178 and varies an operating parameter of compression therapy of the compression therapy module 23 depending upon the information received from the remote computer. For example, computer 176 may send reduce the number of cycles or time period of compression therapy. The cited therapy happening on bed 10 makes [0037] mattress 22 on bed 10 a “therapy mattress.”  
On claim 10, Gillis cites: 
The system of claim 9, wherein the stored patient support apparatus configurations comprise therapy mattress settings. Figure 10, “therapy settings 192.”

The system of claim 1, wherein the control unit further comprises a user interface and one or more of the inputs is input by a user through the user interface. [0031] GUI 142. 
On claim 13, Gillis cites:
The system of claim 1, wherein the input from a user to accept or not accept the determined optimum patient support apparatus configuration is a single input. [0071] discloses sending information to interdict schedule treatment using a remote computer. The cited “remote computer” is the claimed “single input.”
On claim 14. The system of claim 1, wherein the second input received by the control unit is input by a user through an electronic terminal. [0071] For example, computer 176 may send reduce the number of cycles or time period of compression therapy comprise a graphical station of a nurse call system or it may comprise an in-room computer or it may comprise a hand held computer device such as a phone, laptop computer, or tablet computer.
On claim 15, Gillis cites: 
The system of claim 14, wherein the electronic terminal is a mobile telephone or tablet device or desktop device separate to the patient support apparatus. [0073] The in-room display 181 may comprise a graphical station of a nurse call system or it may 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Gillis, E3207911.
On claim 5, Gillis cites except: 
The system of claim 4, wherein if the patient is at risk of a pressure ulcer, the patient risk information further comprises one or more of: 
the body mass index, BMI, of the patient, wound location information, or information about whether the patient can tolerate an alternating low pressure, ALP, mode for a mattress. 

However, it would have been obvious at the time the claimed invention was filed to include into Gillis the excepted claim invention such that if a patient can tolerate an medical practice. Gillis discloses not only using a practice of decreasing pressure to an area of a patient’s body subjected to pressures conducive to ulcers, but also a medical record system that likely includes the patient’s past treatments.
One of ordinary skill in the art would have derived, from these two known features, the likelihood of a patient tolerating a medical treatment based on the patient’s medical past and based on this information, would have been obvious in applying the “alternating low pressure” ulcer mitigation therapy based on these known concepts to arrive at an embodiment meeting the claimed invention. 

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Gillis, E3207911 in view of Khurana et al., U.S. 2019/0083353.
On claim 11, Gillis cites except: 
The system of claim 10, wherein the therapy mattress settings comprise a continuous low pressure sequence or an alternating low pressure sequence.  Gillis, [0072], discloses decreasing or reducing a target pressure of compression therapy or 
In the similar art of wound healing, Khurana, [0149], discloses using low pressure cyclical venting to allow wound healing.
It would have been obvious at the time the claimed invention was filed to modify the cited cycling or constant compression therapy disclosed in Gillis using the low pressure feature disclosed in Gillis such that the claimed invention is realized. Gillis discloses a known feature of making constant or cycling mattress pressure settings responsive to an ulcer (which is a type of wound) while Khurana discloses the low pressure aspect of healing a wound. One of ordinary skill in the art would have include such a low pressure feature to Gillis, as it is known in the art and the results of the modification would have realized a low pressure cycling wound healing apparatus as is in the claimed invention. 
Claim Objections
Claim 5 is objected to for what appears to be a faulty transition of limitations. Claim 5, in part, states: “an alternate low pressure, ALP, mode of mattress.” Should the limitations say “ALP, and/or mode of mattress?”
Claim 7 is objected to for what appears to be a repetition of the claim limitation “the plurality of.” It is suggested this claim limitation be amended to remove the objection.  
Claim Rejections-35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5, 12, and 14 recites the limitation "a user.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitations "the pulmonary risk of the patient, the vascular risk of the patient, or the pressure ulcer risk of the patient.”  There are insufficient antecedent basis for these limitations in the claim.
Any dependent claim of the above listed claims are also rejected under 35 USC 112(b) for dependent on the claim having antecedent basis issues. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683